Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17-27 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Margolies (US 2014/0037969) in view of Simpson (2006/0057289)
Margolies (US 2014/0037969) teaches a carbon composite comprising a substrate and a bond coating comprising, and a sintering agent comprising aluminum oxide, and an Ytterbium disilicate layer directly on the bond layer (see figures [0019-0022]).   
It would have been obvious to form the claimed article in order to provide thermal and environmental protection as in the reference (See [0003]). 
The bond layer can be silicon carbide (See [0021]). 
The article can also have a lay comprising titanium and compounds thereof, which would encompass titanium carbide especially in a carbon composite material (See [0020]). 
Regarding at least claim 18, Margolies teaches sintering aids can contain aluminum, silicon, and oxygen which would render obvious mullite which comprises those three elements [0020]. 
Claims to a brake disc are considered non-structural or otherwise do not require a structure and therefor the article can be used as a brake disc.  
Regarding claims to coefficients of thermal expansion, and stability, such as claims 20 and 8, the art would be expected to have the same properties absent evidence to the contrary given the same composition.  
The art teaches a variety of ways to provide the sintering agent (see above sections) in order to harden and bond layers and therefore it would have been obvious to provide the claimed range of sintering agent dependent upon the desired hardness of the layers through routine experimentation. 
Regarding clam 25, Margolies teaches titanium carbides can be part of a protective film as claimed (See [0020]). 
Margolies teaches multilayered coatings on top of or directly on top of one another rendering those claims obvious to provide. The Examiner notes that any of the taught layers can be considered a bond coat or antioxidant coating as claimed. 
The art may not teach a brake disc selectively coated. 
Simpson (2006/0057289) teaches applying protective coating selectively to a brake disk assembly non-friction surface (See figures and [0006]). The brake is configured as an annular disc with a friction surface as claimed, as required by at least claim 17 (See figures).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a mask for protecting the properties of a carbon composite friction surface in a brake disc assembly to provide non-friction surfaces protection while preserving the properties of the friction surface.
Regarding new claims 21-22, It would have been obvious to one of ordinary skill in the art at the time of filing to provide common components used for breaks in the art such as a rotor or stator in an aircraft or other vehicle known by one of ordinary skill to employ a brake assembly. 

  

Response to Arguments
Applicant’s arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783